                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STANLEY F. FROMPOVICZ,                                            CIVIL ACTION
                   Plaintiff,

                   v.

    NIAGARA BOTTLING, LLC, ICE RIVER                                  NO. 18-54
    SPRINGS WATER CO, INC., AND
    JAMES J. LAND, JR.,
                     Defendants.

                                      MEMORANDUM OPINION

          This case concerns allegations that certain entities in the water extraction and bottling

industries falsely labeled and sold “well water” as the more desirable “spring water.” In an

earlier opinion, this Court found that Plaintiff Stanley Frompovicz made out viable false

advertising claims under the Lanham Act, 15 U.S.C. § 1125(a), against Defendants James Land,

Niagara Bottling Co., LLC (“Niagara”), and Ice River Springs Water Co. Inc. (“Ice River”).

Frompovicz v. Niagara Bottling, LLC, 337 F. Supp.3d 498, 503 (E.D. Pa. 2018). 1 Plaintiff now

moves to certify two putative classes: one on behalf of water extractors, and the other on behalf

of water bottlers.

          For the reasons that follow, Plaintiff’s motion to certify will be denied.

     I.      BACKGROUND

     A. The Parties

          Plaintiff and Defendants are in the bottled water business. Defendant Land is a water

extractor—he owns and operates multiple water sources in Pennsylvania, from which he collects

and sells water in bulk to bottlers. One such extraction site is Pine Valley Farm Springs (“Pine



1
 The Court also dismissed Plaintiff’s claims against a fourth Defendant, Crossroads Beverage Group. See id., 337
F. Supp.3d at 510.
Valley”).

        Both Niagara and Ice River are bottlers—they purchase water in bulk from extractors,

bottle it, and sell it to consumers. Niagara and Ice River operate bottling plants across the

country, and each operates a bottling plant in Allentown, Pennsylvania. Because shipping water

in bulk is costly, Niagara and Ice River source water from multiple, nearby extractors to meet the

needs of their bottling plants—Niagara’s Allentown facility, for example, uses water from

fourteen sources, owned by seven separate entities, all located within sixty-two miles of the

facility. Both Niagara and Ice River source water from Land’s Pine Valley site for their

Allentown plants.

        Plaintiff has been in both the bottling and extraction business. Plaintiff’s extraction

business consists of two water sites in Pennsylvania: Far Away Springs Brandonville and Far

Away Springs Auburn. In 2011, Plaintiff entered into an agreement to sell all water extracted

from Brandonville to another bottler, Signature Springs; that arrangement runs through 2036.

The history of the Auburn site is more complicated. Plaintiff sold the Auburn water to various

bottlers, including Niagara and Ice River. The Auburn site, however, was plagued by concerns

about contamination and unreliable service, which disrupted Auburn’s operation. In March

2013, Ice River notified Plaintiff that it would stop sourcing water from the Auburn site because

of service interruptions. In 2014, Niagara entered into an agreement with Plaintiff to buy

Auburn water; however, in June 2015, water from the Auburn site tested positive for E. coli, and

the Pennsylvania Department of Environmental Protection (“DEP”) shut down the facility. That

order remains in place to this day. As for Plaintiff’s bottling business, while the precise nature of

the operation is unclear, Plaintiff stated that he has not bottled water since at least January 8,

2012.



                                                   2
   B. The Dispute & Its History

       The thrust of the parties’ dispute concerns the water Land extracts from Pine Valley and

then sells to Niagara and Ice River—specifically, whether the water extracted and sold is the

more desirable “spring water” or the less desirable “well water.” Spring water enjoys pride of

place in the bottled water industry, commanding a premium price because consumers prefer it to

other types of water, including well water. To be lawfully labeled as such, spring water must

meet certain minimum requirements set forth by the Food and Drug Administration (“FDA”).

Specifically, the water must (1) be drawn from an “[a]pproved source,” 21 C.F.R. § 129.35, and

(2) meet the Standard of Identity for spring water, 21 C.F.R. § 165.110(a)(2)(vi). The FDA also

specifies that extractors and bottlers must comply with supplementary state and local rules

regulating water extraction and bottling. 21 C.F.R. § 129.35. In Pennsylvania, the DEP

regulates bulk water hauling and water bottling systems, consistent with the state’s Safe Drinking

Water Program. DEP does not, however, define “spring” or “spring water” and does not

maintain records or lists that identify water sources as supplying spring water.

       Plaintiff claims that the water extracted from Pine Valley does not meet the FDA’s

definition of spring water, and is, in fact, well water. Plaintiff primarily bases his claims on a

walk-through of the Pine Valley site that he conducted in 1997 and a hydrologist report for the

site that he reviewed in 2008. Plaintiff further claims that Land fraudulently markets and sells

Pine Valley well water as the more desirable spring water, thereby diminishing Plaintiff’s market

to sell legitimate spring water. As to Niagara and Ice River, Plaintiff claims that they ceased

buying water from him to pursue a fraudulent plan to sell Defendant Land’s spuriously labeled

water to consumers, causing Plaintiff to lose sales. Frompovicz, 337 F. Supp.3d at 510.

       The record is replete with evidence of Plaintiff’s deep-seated animosity towards Land. In



                                                  3
an email to a Niagara employee from June 2008, Plaintiff asserted that Pine Valley’s water was

not true spring water. In 2013, Plaintiff filed a complaint with the FDA, raising many of the

same claims asserted here. In 2017, Plaintiff filed a complaint with the DEP, claiming that the

organization turned a blind eye to Land’s violation of state water regulations. In a 2017 email to

a Niagara employee, Plaintiff stated that he “intend[ed] to do all that I can to finish [Land] off.

That is a promise.” And in the course of this litigation, Plaintiff testified that he harbored

“animus, absolutely,” against Land.

   C. Procedural History

       Plaintiff filed this suit in 2018. Defendants moved to dismiss the Complaint for failure to

state a claim, which the Court granted in part and denied in part. See Frompovicz v. Niagara

Bottling, LLC, 313 F. Supp.3d 603 (E.D. Pa 2018). Plaintiff then filed an Amended Complaint,

and Defendants again moved to dismiss. The Court granted the motion in part and denied in

part, finding inter alia that Plaintiff made out viable Lanham Act false advertising claims against

Land, Ice River, and Niagara. Frompovicz, 337 F. Supp.3d at 510.

       Plaintiff now moves to certify the following two classes: (1) “All persons or entities who,

between January 8, 2012 and the present . . . extracted spring water for sale within 400 miles of

either Pine Valley in New Ringgold, PA, Niagara’s bottling plants in Allentown or Hamburg,

PA, or Ice River’s bottling plan in Allentown, PA” (hereinafter “the Extractor Class”); and, (2)

“All persons or entities who, between January 8, 2012 and the present . . . bottled spring water

for sale in the United States,” (hereinafter “the Bottler Class”). Plaintiff seeks both injunctive

relief and damages on the putative class claims.




                                                   4
   II.      DISCUSSION

   A. Legal Standard

         “[E]very putative class action must satisfy the four requirements of Rule 23(a) and the

requirements of either Rule 23(b)(1), (2), or (3).” Marcus v. BMW of N. Am., LLC, 687 F.3d

583, 590 (3d Cir. 2012). The Third Circuit has explained that Rule 23(a) requires that:

         (1) the class must be “so numerous that joinder of all members is impracticable”
         (numerosity); (2) there must be “questions of law or fact common to the class”
         (commonality); (3) “the claims or defenses of the representative parties” must be
         “typical of the claims or defenses of the class” (typicality); and (4) the named
         plaintiffs must “fairly and adequately protect the interests of the class” (adequacy
         of representation, or simply adequacy).

Id. at 590–91 (quoting Fed. R. Civ. P. 23(a)).

         “If those requirements are met, a district court must then find that the class fits within one

of the three categories of class actions in Rule 23(b).” In re Cmty. Bank of N. Va., 622 F.3d 275,

291 (3d Cir. 2010). Here, Plaintiff seeks to certify a class under both 23(b)(2), which governs

class claims for injunctive relief, and Rule 23(b)(3), which governs class claims for damages. A

class action “fits” under Rule 23(b)(2) where “the party opposing the class has acted or refused

to act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole,” Fed. R. Civ. P. 23(b)(2), and

under Rule 23(b)(3) where “common questions of law or fact predominate (predominance), and .

. . the class action is the superior method for adjudication (superiority),” In re Cmty. Bank, 622

F.3d at 291. In addition, the Third Circuit has explained that at least for a Rule 23(b)(3) class,

the “class must be currently and readily ascertainable based on objective criteria”—the

ascertainability requirement. Marcus, 687 F.3d at 593.

         “The requirements set out in Rule 23 are not mere pleading rules,” In re Hydrogen

Peroxide Antitrust Litig., 552 F.3d 305, 316 (3d Cir. 2008); rather, “[t]he party seeking

                                                   5
certification bears the burden of establishing each element of Rule 23 by a preponderance of the

evidence,” Marcus, 687 F.3d at 591. Accordingly, in “determin[ing] whether there is actual

conformance with Rule 23, a district court must conduct a rigorous analysis of the evidence and

arguments put forth,” and “resolve all factual or legal disputes relevant to class certification.” Id.

(internal quotation marks omitted).

    B. Application

         Defendants attack Plaintiff’s putative classes from all sides, arguing Plaintiff failed to

meet the requirements of Rule 23(a), failed to meet the requirements of Rule 23(b), and failed to

meet the ascertainability requirement. The Court need not address all of Defendant’s arguments,

however, because Plaintiff’s motion for class certification fails at the first step: he has failed to

meet the threshold requirements of Rule 23(a). 2

         1. The Bottler Class

         Plaintiff’s motion to certify the Bottler Class will be denied because he is not a member

of the class, and “[i]t is axiomatic that the lead plaintiff must fit the class definition.” Hayes v.

Wal-Mart Stores, Inc., 725 F.3d 349, 360 (3d Cir. 2013). “Although different courts have

asserted different origins for this axiom,”—some sounding in standing, others in Rule 23(a)(4)’s

adequacy requirement—“they arrive at the same conclusion: where the lead plaintiff does not fit

the class definition, the class may not be certified.” Id. at 360.

         Here, Plaintiff seeks to certify a class of “[a]ll persons or entities who, between January

8, 2012 and the present . . . bottled spring water for sale in the United States.” But, by his own


2
  Relatedly, the Court need not decide Defendants’ motion to exclude Plaintiff’s proposed expert, Dr. Jeffery A.
Stec, who offered testimony on “whether there is a reasonable and reliable method for calculating damages for the
class” and prepared a report to that effect. Even assuming, arguendo, that Stec’s damages testimony is admissible,
Plaintiff has still not established the requirements of Rule 23(a). Accordingly, Defendants’ motion to exclude
Plaintiff’s proposed expert will be denied as moot because Plaintiff’s motion to certify will be denied. To the extent
that Defendants argue the Court should not credit Plaintiff’s arguments relying on Stec’s report as support for class
certification, the Court addresses the relevance of Stec’s report to these arguments in Section B.2.i of this opinion.

                                                          6
admission, Plaintiff “was not bottling water as spring water for human consumption” or “selling

bottled water” for the entirety of the putative class period—that is, at any point “on or after

January 8, 2012.” Accordingly, Plaintiff “does not fit the class definition,” and the motion to

certify Bottler Class will be denied.

       2. The Extractor Class

       The Extractor Class fares no better because Plaintiff has not established the numerosity,

typicality, or adequacy of representation elements of Rule 23(a).

               i.      Numerosity

       Plaintiff has not established by a preponderance of evidence that the proposed Extractor

Class is so numerous that joinder is impracticable. “There is no minimum number of members

needed for a suit to proceed as a class action,” but “‘generally if the named plaintiff demonstrates

that the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has been met.’”

Marcus, 687 F.3d at 595 (quoting Stewart v. Abraham, 725 F.3d 220, 226–27 (3d Cir. 2001)).

While Rule 23(a)(1) “does not require a plaintiff to offer direct evidence of the exact number of

and identities of the class members . . . in the absence of direct evidence, a plaintiff must show

sufficient circumstantial evidence specific to the products, problems, parties, and geographic

areas actually covered by the class definition to allow a district court to make a factual finding.”

Id. at 596. And, like all Rule 23 requirements, numerosity must be proven by a preponderance of

the evidence. Id. at 595.

       Here, Plaintiff defines the Extractor Class as: “All persons or entities who, between

January 8, 2012 and the present . . . extracted spring water for sale within 400 miles of either

Pine Valley in New Ringgold, PA, Niagara’s bottling plants in Allentown or Hamburg, PA, or

Ice River’s bottling plan in Allentown, PA.” Plaintiff asserts that there are “at least 90 spring



                                                  7
water extractors within 400 miles of Allentown, Pennsylvania,” and that “Land . . . averred under

oath that he directly competes with at least 23 of these extractors,” meaning the “proposed class .

. . easily clears the numerosity requirement.” In support of these assertions, Plaintiff cites only

an affidavit from Land produced in separate litigation and Stec’s proposed expert report.

         There are, however, several problems with Plaintiff’s assertions, and, in particular, his

reliance on Stec’s report, beginning with the geographic area actually covered by the class

definition. See Chakejian v. Equifax Info. Servs. LLC, 256 F.R.D. 492, 497 (E.D. Pa. 2009)

(considering the viability of the class definition in the context of the Rule 23(a) numerosity

analysis). 3 Plaintiff has failed to put forth evidence establishing that a 400-mile radius around

Allentown, Pennsylvania is the appropriate area from which to determine the class size. See

Kemblesville HHMO Ctr., LLC v. Landhope Realty Co., 2011 WL 3240779, at *7 (E.D. Pa. July

28, 2011) (holding plaintiff failed to meet numerosity requirement because the geographically

defined class was overbroad); cf. Marcus, 687 F.3d at 595 (instructing district courts to examine

the “geographic area actually covered by the class definition”). The only evidence proffered by

Plaintiff to support the 400-mile radius figure comes from Stec’s report—specifically, Stec’s

observation that Niagara’s Houston, Texas bottling facility sources spring water from as far as

400 miles away. But, in deposition testimony, Stec explained that he was “not asked” to

determine whether “400 miles is the correct geographic market,” and “did not develop an

opinion as to the relevant geographic market for the extractor class in this case.” Instead, the

400-mile figure was provided by Plaintiff’s counsel, and Stec was “asked to presume that that

[was] the proposed class for the extractors.” Accordingly, Plaintiff has offered no evidence that


3
 Some courts, however, “have considered the sufficiency of the class definition itself before embarking on a Rule
23 analysis.” Jackson v. Se. Pennsylvania Transp. Auth., 260 F.R.D. 168, 182 (E.D. Pa. 2009); see, e.g.,
McDonough v. Toys R Us, 638 F.Supp.2d 461, 473–74 (E.D. Pa. 2009). Because the class definition bears most
directly on numerosity, the Court will consider the class definition within the context of the Rule 23(a)(1) analysis.

                                                           8
a 400-mile radius is the geographic area actually covered by Extractor Class, 4 and thus the Court

is unable to determine the size of the proposed class based on that figure. 5

          There are also problems with Plaintiff’s assertion as to the number of extractors in the

proposed class. Plaintiff makes two assertions regarding the proposed class’s size: first, Plaintiff

states that there are “at least 90 spring water extractors within 400 miles of Allentown,

Pennsylvania,” citing Stec’s report for the figure, and, second, Plaintiff states that Land averred

that he “directly competes with at least 23 of [the 90] extractors.” Neither assertion, however,

finds support in the record. As to the 90 purported extractors, Stec’s report makes clear that the

figure—like the 400-mile radius figure—was provided to Stec by Plaintiff’s counsel, and not the

product of Stec’s own analysis: “[Plaintiff’s] Counsel has identified at least 90 spring water

sources within 400 miles of Allentown.” In fact, the figure appears to be taken from a

spreadsheet that Stec states was “created and provided by counsel.” Plaintiff has offered no

evidence, then, other than his counsel’s own say-so, to support the assertion that there are ninety

spring water extractors within the geographic scope for the Extractor Class. Marcus, 687 F.3d at

596 (“Mere speculation is insufficient” to establish “that Rule 23’s requirements have been

met.”).

          As to Land’s affidavit, Plaintiff mischaracterizes the testimony. In the affidavit, Land




4
  And, indeed, Defendants offer strong evidence that the 400-mile figure is overbroad: shipping water in bulk is
costly, meaning bottlers source water as near to bottling facilities as possible; Niagara’s Allentown facility sources
water from extractors all located within sixty-two miles of the facility; and, the hydrogeological features of Eastern
Pennsylvania—where spring water is plentiful—differ markedly from the area surrounding Houston, Texas—where
it is not, making comparisons to Houston inapposite.

5
  Plaintiff downplays the relevance of the 400-mile figure at this stage of the proceedings by arguing that “[a]
plaintiff need not prove the relevant geographic market at class certification.” However, Plaintiff defines the class
with reference to that figure; therefore, the figure is relevant to determining the size of the proposed class. In re
Mushroom Direct Purchaser Antitrust Litig., 319 F.R.D. 158 (E.D. Pa. 2016), which addressed the question of a
geographic market for purposes of determining predominance—rather than for the purpose of determining
numerosity—is not to the contrary.

                                                           9
states that MC Resource Development Company (“MCRDC”)—the entity owned by Land,

which operates Pine Valley, amongst other water sources—“competes with 23 different water

sources for market share in the bottled water segment.” Land’s affidavit talks only of water

sources, not water extractors. The proposed class, however, consists of “persons or entities who .

. . extracted spring water,” not water sources. Land’s affidavit, then, does not provide

evidentiary support as to the number of class members because extractors can and do operate

several water sources, as Land’s affidavit demonstrates: Land avers that MCRDC owns and

operates five different water sources.

       To summarize, Plaintiff has failed to establish that the geographic area actually covered

by the Extractor Class extends as far as he claims. Even within that geographic area, Plaintiff’s

assertions as to the number of class members lacks evidentiary support. And the limited

“evidence” put forth—in the form of a spreadsheet compiled by Plaintiff’s counsel—actually

contradicts his assertions, indicating that there are less than forty members in the proposed class.

Plaintiff therefore falls considerably short of meeting Rule 23(a)(1)’s numerosity requirement.

               ii.     Typicality

       Plaintiff’s Lanham Act claims are also not typical of the proposed class. Rule 23(a)(3)’s

typicality requirement addresses “whether the named plaintiff’s claim and the class claims are so

interrelated that the interests of the class members will be fairly and adequately protected in their

absence.” Marcus, 687 F.3d at 598 (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158

n.13 (1982)). Typicality therefore “screen[s] out class actions in which the legal or factual

position of the representatives is markedly different from that of other members of the class even

though common issues of law or fact are present.” Id. (internal quotation marks omitted).

“Since one cannot assess whether an individual is sufficiently similar to the class as a whole



                                                 10
without knowing something about both the individual and the class, courts must consider the

attributes of the proposed representatives, the class as a whole, and the similarity between the

proposed representatives and the class,” focusing on “the similarity of the legal theory and legal

claims; the similarity of the individual circumstances on which those theories and claims are

based; and the extent to which the proposed representative may face significant unique or

atypical defenses to her claims.” In re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 597–

98 (3d Cir. 2009).

         Plaintiff asserts that his Lanham Act false advertising claims are typical of the class

because all suffered the same injury from Defendants’ mislabeling of Pine Valley well water.

Specifically, by fraudulently marketing and selling Pine Valley well water as the more desirable

spring water, Defendants “displac[ed] class members’ own true spring water in the marketplace.”

There are two factors, however, that make Plaintiff’s claims atypical of the class he seeks to

represent.

         First, for much of the class period, Plaintiff’s individual circumstances were different

from that of the proposed class. As noted, Plaintiff owns two spring water extraction sites: Far

Away Springs Brandonville and Far Away Springs Auburn. For the entirety of the class

period—that is, from January 8, 2012 to the present—spring water extracted from the

Brandonville site was sold to Signature Springs, another bottler, under the terms of an exclusive

agreement entered into between the parties in 2011. As for the Auburn site, Plaintiff has not

extracted spring water from the site since June 2015 because of a DEP order that shut down the

facility. 6 Thus, the evidence suggests that throughout the class period Plaintiff did not



6
 Even prior to 2015, when Plaintiff sold spring water extracted from Auburn to bottlers, the evidence indicates that
Plaintiff suffered loss of sales due to concerns about contamination and unreliable service at the Auburn site, not
because of Land’s false advertising.

                                                         11
consistently sell spring water—in Plaintiff’s own words—“in the marketplace,” and thus likely

did not suffer the same harm as that of the proposed class because of factual circumstances

unique to Plaintiff, namely, his exclusive contract with Signature Springs and the problems that

plagued the Auburn site. While that fact does not necessarily doom Plaintiff’s Lanham Act

claims, it does make them atypical of the class he seeks to represent. See In re Schering Plough

Corp. ERISA Litig., 589 F.3d at 598 (“[I]ndividual factual circumstances underlying the legal

theory and legal claims of the representative must be sufficiently similar to those of the class”).

          Second, Plaintiff’s claims are atypical because they are subject to defenses unique to

him—specifically, whether the claims are untimely. See In re Cmty. Bank of N. Va., 622 F.3d at

293 (noting that a “statute-of-limitations defenses [may] preclude a finding of typicality under

Rule 23(a)” where “the named plaintiffs’ claims are untimely (and thus not typical of the class)”)

(citing Franze v. Equitable Assur., 296 F.3d 1250, 1254 (11th Cir. 2002)). “Because the Lanham

Act does not specify a statute of limitations, courts must adopt a local time limitation as federal

law,” based on the “state claim [that] is the most appropriate or most analogous to . . . claims that

may be brought under § 43(a) of the Lanham Act.” Santana Prod., Inc. v. Bobrick Washroom

Equip., Inc., 401 F.3d 123, 135 (3d Cir. 2005) (internal quotation marks omitted). Where, as

here, the false advertising claims arise in Pennsylvania, the Third Circuit has held that

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), “which has a

six-year ‘catch-all’ statute of limitation, is the best choice.” Id. Under the laches doctrine, once

the statute of limitations period has run on a Lanham Act claim, “the defendant enjoys the

benefit of a presumption of inexcusable delay and prejudice,” which can be rebutted only upon a

showing that the “delay was excusable and that [the] delay did not prejudice the defendant.” Id.

at 139.



                                                  12
         The evidence indicates, if not necessarily establishes, 7 that Plaintiff’s Lanham Act claims

are time-barred. According to his own testimony, as of 2009, Plaintiff knew both that Land was

allegedly selling well water as spring water and that bottlers, including Niagara, cancelled their

contracts with Plaintiff and started purchasing water from Pine Valley instead—information that

would trigger the statute of limitations period. See Beauty Time, Inc. v. VU Skin Sys., Inc., 118

F.3d 140, 143–44 (3d Cir. 1997) (holding limitations period for Lanham Act claim “begins to run

at the time the right to institute and maintain the suit arises”) (internal quotation marks omitted).

But Plaintiff did not initiate this suit until 2018, well after the six-year statute of limitations

period had run. And while Plaintiff may establish that his claims are not time-barred by showing

any delay in bringing suit was “excusable” and “did not prejudice the defendant,” Santana, 401

F.3d at 139, doing so would require “devot[ion] of time and effort to the [individual] defense at

the expense of issues that are common and controlling for the class,” In re Schering Plough

Corp. ERISA Litig., 589 F.3d at 598. Such a misalignment in the “representative’s interests” and

“those of the class” is precisely the “concern” that the typicality requirement protects against.

Id.; see also J.H. Cohn & Co. v. Am. Appraisal Assocs., 628 F.2d 994, 999 (7th Cir.

1980) (“[T]he presence of even an arguable defense peculiar to the named plaintiff . . . may

destroy the required typicality of the class,” the fear being “that the named plaintiff will become

distracted by the presence of a possible defense applicable only to him so that the representation

of the rest of the class will suffer.”) (internal citations omitted).

         Accordingly, Plaintiff has failed to establish that his claims are typical of the class as

required by Rule 23(a)(3).



7
  The question here is not whether Plaintiff’s claims are actually time-barred; rather, the issue is whether Plaintiff’s
claims are subject to unique defenses that make them atypical of the class. The evidence in the record indicates that
is the case here.

                                                          13
                 iii.    Adequacy of Representation

          Lastly, Plaintiff’s hostility towards Land make him an inadequate representative of the

class. Rule 23(a)(4)’s adequacy requirement “has two components designed to ensure that

absentees’ interests are fully pursued.” In re Schering Plough Corp. ERISA Litig., 589 F.3d at

602. “First, the adequacy inquiry ‘tests the qualifications of the counsel to represent the class.’”

Id. (quoting In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 532 (3d Cir. 2004)). Here, no

issue has been raised regarding the adequacy of Plaintiff’s counsel. “The second component of

the adequacy inquiry seeks ‘to uncover conflicts of interests between named parties and the class

they seek to represent.’” Id. (quoting In re Warfarin Sodium Antitrust Litig., 391 F.3d at 532)).

Such conflicts may arise where “plaintiff’s vindictiveness toward the defendants” make the class

representatives interests antagonistic to those of the class. Vanderbilt v. Geo-Energy Ltd., 725

F.2d 204, 207 (3d Cir. 1983) (quoting Davis v. Comed, Inc., 619 F.2d 588, 593–94 (6th Cir.

1980)).

          Kamerman v. Ockap Corp., 112 F.R.D. 195 (S.D.N.Y. 1986), is illustrative. There, the

district court held that the proposed class representative failed the adequacy requirement because

the plaintiff harbored “an unduly antagonistic” stance against the defendants, as evidenced by the

fact that plaintiff “ha[d] been involved in various disputes with defendants,” “[f]or at least 10

years[.]” Id. at 197. As the district court explained, “[w]hile the law is clear that a plaintiff’s

small personal animus is insufficient to render an otherwise qualified class representative

inappropriate,” the plaintiff’s “long . . . history of prosecution of these defendants would override

his amenability to negotiating with defendants, although beneficial to the class.” Id. A plaintiff

“motivated by spite, or a grudge,” will not “‘fairly and adequately protect the interests of the

class.’” Id. (quoting Fed. R. Civ. P. 23(a)(4)); see also Real Estate All., Ltd. v. Sarkisian, 2007



                                                  14
WL 2814591, at *4 (E.D. Pa. Sept. 24, 2007) (holding proposed class representative failed the

adequacy requirement because “[t]he level of personal animus that [plaintiff] displays toward

[defendants] suggests that [plaintiff’s] goals for this litigation stretch beyond simply determining

whether [defendants’] patent is valid and has been infringed [plaintiff’s] countersuit suggests that

she . . . would be unable to represent the class effectively in settlement negotiations.”); Sheehan

v. Purolator, Inc., 103 F.R.D. 641, 652 (S.D.N.Y. 1984) (“[P]reoccupation with peculiar

retaliatory wrongs allegedly done to one may well make such a person an inadequate

representative of the class.”).

       Like the proposed class representative in Kamerman, Plaintiff’s long-standing grudge

against Land renders him an inadequate class representative. In this very litigation, Plaintiff

testified that he harbored “animus, absolutely,” against Land, and that pursuing claims against

Land amounted to a “pastime” or “full time” occupation. In addition, the record demonstrates

that Plaintiff has spent much of the last decade prosecuting complaints against Land: in 2008,

Plaintiff told a Niagara employee that Pine Valley is not true spring water; in 2013, Plaintiff filed

a complaint with the FDA concerning Land; in 2017, Plaintiff filed a complaint with the DEP

about Land; also in 2017, Plaintiff stated he “intend[ed] to do all that I can to finish [Land] off.

That is a promise.” Plaintiff’s antagonism toward Land “suggest that [Plaintiff’s] goals for this

litigation stretch beyond simply determining whether” Defendants violated the Lanham Act.

Sarkisian, 2007 WL 2814591, at *4, and would inhibit Plaintiff’s ability to fairly represent the

interest of the proposed class in, for example, settlement negotiations, Kamerman, 112 F.R.D. at

197. Accordingly, Plaintiff has not met Rule 23(a)(4)’s adequacy of representation requirement.

                                          *       *       *

       In sum, Plaintiff has failed to carry his burden of establishing the threshold requirements



                                                  15
of Rule 23(a) for both the Bottler and Extractor Classes. His motion to certify the proposed

classes will be denied accordingly.

       An appropriate order follows.

October 9, 2019                                     BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.




                                               16
